233 Ind. 697 (1954)
120 N.E.2d 175
MILLBROOKS
v.
PYLE, JUDGE OF ST. JOSEPH CIRCUIT COURT.
No. 0-369.
Supreme Court of Indiana.
Filed June 15, 1954.
George W. Millbrooks, pro se.
Hon. Dan Pyle, pro se.
PER CURIAM
Petitioner seeks an alternative writ of mandamus. The action is not brought in the name of the State of Indiana, nor does the petition comply with Rule 2-35 as to certified copies of the lower court records. See State ex rel. Ketchum v. Marshall (1952), 231 Ind. 70, 106 N.E.2d 796.
Petition denied.
NOTE.  Reported in 120 N.E.2d 175.